                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:95-cr-00005-FDW
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 (1) MARC PIERRE HALL,                          )                    ORDER
                                                )
        Defendant.                              )
                                                )



       THIS MATTER is before the Court on Defendant’s pro se Motion for Reduced Sentence

under the First Step Act of 2018 (Doc. No. 1053) and Motion for Appointment of Counsel (Doc.

No. 1055).

       The Court hereby ORDERS the Government to also respond to this motion while

complying with this Court’s previous order (Doc. No. 1052). The Government shall have fifty-

five (55) days from the date of this Order to file its response with the Court. The Government

shall advise the United States Probation Office if the Government believes a supplemental

Presentence Investigation Report will be required.

       With respect to the Motion to Appoint Counsel, criminal defendants have no right to

counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020

WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).           Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time. The Motion (Doc. No. 1055) is

therefore DENIED.


                                                1



        Case 3:95-cr-00005-FDW Document 1056 Filed 11/10/20 Page 1 of 2
IT IS SO ORDERED.

                       Signed: November 10, 2020




                                 2



Case 3:95-cr-00005-FDW Document 1056 Filed 11/10/20 Page 2 of 2
